ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
MOC Roofing and Construction, Inc.         )      ASBCA Nos. 59926, 59927, 59928
                                           )                 59929, 59930, 59931
                                           )
Under Contract No. W91247-10-D-0005        )

APPEARANCE FOR THE APPELLANT:                     Mr. Michael Levine
                                                   CEO

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Travis P. Sommer, JA
                                                   Trial Attorney

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 26 October 2015



                                                        rative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59926, 59927, 59928,
59929, 59930, 59931, Appeals of MOC Roofing and Construction, Inc., rendered in
conformance with the Board's Charter.

       Dated:



                                               JEFFREYD. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals